Title: Thomas Jefferson to Bernard Peyton, 16 January 1820
From: Jefferson, Thomas
To: Peyton, Bernard


					
						
							Dear Sir
							
								Monticello
								Jan. 16. 20
							
						
						I inclose the note to the Farmer’s bank for renewal and hope it will reach you in time, altho it had nearly slipped my due attention. for the discounts I must request your application to mr Gibson as my produce will go to him as soon as our river is in a condition to float a boat. the time of shipping my tobacco to my friend  Maury as stated in mr Pollard’s letter is too long I fear for me to wait; altho’ I was anxious to try that market under his care. ever & affectionately yours
						
							
								Th: Jefferson
							
						
					
					
						P.S. since writing the above I recieve information from Mr Coffee sculptor at N.Y. that he has shipped to your address for me 4. boxes containing busts which I must pray you to forward by the boats under a particular charge as they are very brittle. attention will be necessary also in handling and transhipping them.
					
				